Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00525-CV

                         IN THE INTEREST OF D.W.H., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-10424
                         Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant James D. Halsell.

       SIGNED June 10, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice